IN THE SUPREME COURT OF NORTH CAROLINA
                                    No. 371PA18

                                 Filed 3 April 2020

CABARRUS COUNTY BOARD OF EDUCATION

       v.
BOARD OF TRUSTEES TEACHERS’ and STATE EMPLOYEES’ RETIREMENT
SYSTEM; DALE R. FOLWELL, STATE TREASURER, in his official capacity;
STEVEN C. TOOLE, DIRECTOR, RETIREMENT SYSTEMS DIVISION, in his
official capacity

      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, No. COA17-1019, 2018 WL 4441260

(N.C. Ct. App. Sept. 18, 2018), affirming a judgment entered on 30 May 2017 by

Judge James E. Hardin Jr., in Superior Court, Wake County. Heard in the Supreme

Court on 9 December 2019.


      Michael Crowell; and Tharrington Smith, LLP, by Deborah R. Stagner and
      Lindsay V. Smith, for petitioner-appellee.

      Joshua H. Stein, Attorney General, by Matthew W. Sawchak, Solicitor General,
      Blake W. Thomas, Deputy General Counsel, and Ryan Y. Park, Deputy Solicitor
      General, for respondent-appellants.

      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Elizabeth L.
      Troutman and Jill R. Wilson; and Allison Brown Schafer for North Carolina
      School Boards Association, amicus curiae.


      PER CURIAM.


      For the reasons stated in Cabarrus Cty. Bd. of Educ. v. Dep’t of State Treasurer,

No. 369PA18 (N.C. Apr. 3, 2020), the decision of the Court of Appeals is affirmed.
 CABARRUS CTY. BD. OF EDUC. V. BD. OF TRS. TEACHERS’ AND STATE EMPS.’ RET. SYS.

                                  Opinion of the Court



         AFFIRMED.


         Justice NEWBY dissents for the reasons stated in his dissenting opinion in

Cabarrus Cty. Bd. of Educ. v. Dep’t of State Treasurer, No. 369PA18 (N.C. Apr. 3,

2020).




                                          -2-